PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/789,585
Filing Date: 20 Oct 2017
Appellant(s): Endres, Steven, P.



__________________
Colin Fowler
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 30, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 01, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 15-19 are rejection under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1-2, 4-7, 10-21, and 23-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

(2) Response to Argument
First issue
Appellant respectfully asserts that the Examiner’s characterization of paragraph 190 is conclusory, incomplete, and ultimately incorrect. No part of paragraph 190 refers to carriers or signals. The examiner does not quote or paraphrase any portion of paragraph 190 and instead makes bald assertions regarding the content therein. Appellant respectfully asserts that paragraph 190 describes state of physical media. The change in state of memory is not a signal, but a non-transitory record.
Examiner respectfully disagrees. The rejection is for reciting non-statutory subject matter because applying the broadest reasonable interpretation to “computer-readable storage medium” includes both non-transitory and transitory propagating signals per se in view of the ordinary and customary meaning of computer-readable storage media, particularly when the specification is silent. See MPEP 2111.01. To act as their own lexicographer, the Appellant must clearly set forth a special 

Second Issue
Step 2A – Prong 1: Mathematical Concept
Appellant respectfully notes that the Examiner has not actually identified any specific mathematical formula or construct that is expressly or implicitly recited by the claims. Rather, the Examiner indicates that a mathematical calculation “receives and isolates data.” These are not typically verbs that are associated with something performed by a mathematical calculation. The Examiner further asserts that a mathematical calculation “shifts a schedule.” Again, this is not an action that a mathematical calculation can perform.
Examiner respectfully disagrees. First, the mathematical concept grouping is characterized by three sub-groupings (i.e. mathematical relationships, mathematical formulas or equations, and mathematical calculations) and the rejection dated September 01, 2020 has not alleged that the claims contain a specific mathematical formula as characterized by the mathematical formula sub-grouping. See MPEP 2106.04(a)(2)(I). Second, regarding Appellants typical verbs, there is no particular word or set of words that indicates a claim recites a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C). Third, one example of mathematical calculation is managing a stable value life insurance policy via performing calculations. See MPEP 2106.04(a)(2)(I)(C)(iv). As discussed in the specification [0137] the claims shift a schedule by indicating a change in the time slot for a flight. Examiner maintains that using mathematical calculations to determine a scheduled aircraft event with the largest deviation and indicating a change to a time slot can be performed by a mathematical calculation. Shifting a schedule, like managing a stable value life insurance policy, is a mathematical calculation.

Third Issue
Step 2A – Prong 1: Mathematical Concept
The pending claims relate to the generation of a model illustrating activity around a coordinated airspace. Then, using that model, aircraft are scheduled into time (takeoff windows) and space (specific runways). The pending claims do not preclude any specific field of mathematics, or even a given set of mathematical operations. Rather, the claims take meaningful actions that are beyond the exercise of performing calculation both real and/or theoretical.
Examiner respectfully disagrees. While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1150, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379, 115 USPQ2d 1152, 1158 (Fed. Cir. 2015). See also MPEP 2106.04(I). In the instant case, the full two part analysis of the Alice/Mayo framework has been applied to determine that the instant claims are directed toward ineligible subject matter. Therefore, issues of preemption have been resolved.

Fourth Issue
Step 2A – Prong 1: Mathematical Concept
In Thales Visionix Inc. v. United States, the claimed invention was for “an inertial tracking system for tracking the motion of an object relative to a moving reference frame.” Mathematical concepts were used to calculate errors in the sensors and remove the error from the displayed information. The Thales Visionix Inc. court found that “the claims were not merely directed to the abstract idea of using mathematical equations.” The action in those claims was to correct displayed information. Similarly, here, while there is math employed (as is in nearly every other software program in existence), the claims ultimately perform actions that are greater than mere mathematical concepts. Specifically, shifting “a first scheduled aircraft takeoff/landing event of the first aircraft to a new time.” Therefore, the claimed invention is not directed to an abstract idea because it is directed to aircraft scheduling.
Examiner respectfully disagrees. In Thales, the patent at issue discusses the placement of two inertial sensors, one inertial sensor mounted on a tracked object, and another inertial sensor mounted on a moving reference frame. The measurements from these sensors are used in a mathematical equation to calculate the orientation of an object. The specification in Thales discusses that it is the placement of these two inertial sensors that allows the patent to eliminate prior art sensors that rely on Thales to be more accurate and operate independently.  There is no indication in the claims or the specification of the instant case that the physical placement of sensors in specific locations enables the improvements asserted by Appellant. Further, the Appellant has not asserted any specific improvements, such as the elimination of sensors with external reference points, as discussed in Thales. Rather, the identified improvements argued by Appellant are really, at best, improvements to the performance of the abstract idea itself (e.g. improvements made in the underlying business method) and not in the operations of any additional elements or technology.

Fifth Issue
Step 2A – Prong 1: Certain Methods of Organizing Human Behavior
The claimed invention clearly does not fall into any of these categories. In the Office Action the Examiner alleges that the claims “manag[e] personal behavior or relationships or interactions between people.” The MPEP outlines specific activities that fall into this category namely budgeting, filtering content, and a mental process that a neurologist would follow when testing a patient for nervous system malfunctions.
Here, the claimed invention is reducing airport congestion via flight scheduling by model. Scheduling of machines (aircraft) into time and space is not one of the certain methods of human organization that has been found by courts to be abstract. The Examiner has abstracted the judicial category into all of “following rules or instructions” of apparently any kind. Interpretation of the judicial category in that manner preempts all forms of organized human activity as opposed to certain methods as indicated by the courts. Application of the judicial category in this manner is improper.
Examiner respectfully disagrees. Managing personal behavior or relationships or interactions between people is a sub-grouping of certain methods of organizing human activity. MPEP 


Sixth Issue
Step 2A – Prong 1: Certain Methods of Organizing Human Behavior
Herein, Appellant provides the board two recent examples of granted patents having similar subject matter for persuasive authority. US 10761796 (granted Sept 1, 2020) relates to the scheduling of print jobs across a fixed number of printers in time and US 10319248 (granted June 11,2019) relates to scheduling of aircraft parking spaces at an airport. Each relates to the time allocation (scheduling) provided to a given activity (printing/parking) of a machine (aircraft/printer).
For a claim to be abstract as organizing human activity, it must correspond to a limited list of activity the courts have already found as abstract. The present claims do not correspond to any of that activity. The Examiner’s interpretation of the precedent and applicable cases is overbroad and improper.
Examiner respectfully disagrees. First, the granting of an unrelated patent is not persuasive authority because in underlying the facts of each court case making a determination of ineligible subject matter there was an issued patent. The Alice/Mayo Framework is based on the claims. Further, the Alice/Mayo framework for Subject Matter Eligibility.
Second, under Step 2A – Prong 1 there are three groupings of abstract idea each with a plurality of sub-groupings, which are derived from the example cases provided by the courts. The analysis under Step 2A – Prong 1 is no longer performed by providing a comparison to a “limited list of activity the courts have already found as abstract” and instead is performed by making a comparison to the enumerated groupings and sub-groupings. As discussed in detail above, Examiner maintains that the claims do correspond to some of these enumerated groupings and sub-groupings.

Seventh Issue
Step 2A – Prong 2
Here, the claims are directed to reorganizing a coordinated airspace in such a way that decreases congestion. This improves the safety of the airspace as well as reduces the discomfort for those delayed therein. The claims perform the practical application of improving the use of aircraft.
In the Non-Final Rejection, rather than performing a complete analysis, the rejection recites boilerplate. The rejection does not quote or paraphrase the claim beyond reciting floating gerunds. On page 13 of the Non-Final action (with respect to step 2B) the Examiner admits, “The claims limit the field of use by reciting airport management.” However, the Examiner does not perform any further analysis on this point. Nor does the Examiner recognize the relevance this point has with respect to a practical application.
Examiner respectfully disagrees. First, there is nothing in the specification that states the claims provide an improvement to the safety of the airspace or that the safety of the airspace presents a technological problem for which the instant claims provide a technological solution. Second, there is nothing in the specification that states the claims provide an improvement to the discomfort of those delayed or that the discomfort of those delayed presents a technological problem for which the instant claims provide a technological solution. Third, the aircraft itself is not modified by the claims and the aircraft recited in the specification is recited at a high level of generality. In re TLI Communications LLC Patent Litigation, 823 F.3d 607, 612 (Fed. Cir. 2016) (The specification does not describe a new telephone, a new server, or a new physical combination of the two. The specification fails to provide any technical details for the tangible components, but instead predominately describes the system and methods in purely functional terms.). Fourth, to the extent that the claimed improvement is a decrease in congestion, this improvement is really, at best, an improvement to the performance of the abstract idea itself (e.g. improvements made in the underlying business method) and not in the operations of any additional elements or technology. For example, in Trading Tech, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Trading Technologies Int’l v. IBG LLC, 921 F.3d 1084, 1093-94 (Fed. Cir. 2019).
Finally, as discussed in MPEP 2106.05(h) a field of use limitation is not significantly more than the identified abstract idea. The court in Affinity Labs The court identified the claimed concept of providing out-of-region access to regional broadcast content as an abstract idea, and noted that the additional elements limited the wireless delivery of regional broadcast content to cellular telephones (as opposed to any and all electronic devices such as televisions, cable boxes, computers, or the like). Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 1258-59, 120 USPQ2d 1201, 1204 (Fed. Cir. 2016). Although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment (cellular telephones) and thus fails to add an inventive concept to the claims. 838 F.3d at 1259, 120 USPQ2d at 1204. Similarly reciting airport management merely limits the claimed scheduling process to a particular type of transportation environment, namely airports rather than buses or trains, and thus fails to add an inventive concept to the claims.

Eighth Issue
Step 2A – Prong 2
MPEP 2106.04(d)(I) provides as an example of a practical application “Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.” The present claims integrally relate to the scheduling of aircraft. Each of the independent claims refer to “a first aircraft.” Aircraft are particular machines. Accordingly, Appellant respectfully asserts that the claims incorporate any judicial exception (though none exist) into a practical application.
Examiner respectfully disagrees. The first aircraft referred to in the claim actually claimed as “identifying a first scheduled aircraft takeoff/landing event of a first aircraft of the set of aircraft takeoff/landing events…” which is information (e.g. schedule aircraft takeoff/landing event information) about a first aircraft rather than the aircraft itself. Even if the aircraft itself rather than information about aircraft was claimed, the aircraft recited in the instant claims would not amount to a particular machine. The section of MPEP cited by Appellant here references MPEP 2106.05(b) for more information on the particular machine consideration. MPEP 2106.05(b) recites three factors are used to determine whether the judicial exception uses a particular machine, the particularity or generality of the Mackay Radio, the instant aircraft does not implement the claimed method because the claims conclude with shifting the schedule and the claims stop short of any implementation by the aircraft, and the recitation of the aircraft does amounts to a field-of-use limitation.

Ninth Issue
Step 2B
The Examiner does admit that “The claims limit the field of use by reciting airport management.” However, the Examiner does not perform any further analysis on this point nor explain why this factor is somehow not sufficient.
Examiner respectfully disagrees. As discussed in the Seventh Issue above, the Examiner maintains that the claims limit the field of use by reciting airport management and that this fails to add an inventive concept. 

Tenth Issue
Step 2B
Appellant respectfully submits that the functions performed in claims 1, 15, and 20 are neither well-understood, routine, nor conventional. Appellant notes that “[A]n examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.” (The Berkheimer Memo, page 3, citing to MPEP § 2106.0S(d)(l)) (Emphasis in original). While the Examiner has cited case law to establish that a processor, storage/memory, and/or a user interface is allegedly well known and conventional prior to the date of filing, the Examiner has not established (e.g., by citing prior art, case law, or otherwise) that the functions performed in claims 1, 15, and 20 utilizing the processor, storage/memory, and/or user interface are well known and conventional. For example, Appellant notes that claims 1, 15, and 20 were not subject to any §102 or §103 rejections in the Non-Final Office Action.
Examiner respectfully disagrees. The Berkheimer Memo section (III)(A) states that there are four ways of supporting a finding that an additional element is well-understood, routine, or conventional and that one or more of the four options may be relied upon. These four options are alternative bases of support. As discussed in the rejection dated September 01, 2020, Examiner has relied upon a citation to the specification (See Berkheimer Memo Section (III)(A)(1)) and a citation to one or more court decisions discussed in MPEP 2106.05(d)(II) (See Berkheimer Memo Section (III)(A)(2)).
The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel or newly discovered, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were "‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection." Myriad, 133 S. Ct. at 2112, 2116, 106 USPQ2d at 1976, 1978 (noting that Myriad discovered the BRCA1 and BRCA1 genes and quoting Mayo, 566 U.S. 71, 101 USPQ2d at 1965); Flook, 437 U.S. at 591-92, 198 USPQ2d at 198 ("the novelty of the mathematical algorithm is not a determining factor at all"); Mayo, 566 U.S. 73-74, 78, 101 USPQ2d 1966, 1968 (noting that the claims embody the researcher's discoveries of laws of nature). See also MPEP 2106.04(I). Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.") See also MPEP 2106.05(I).

Eleventh Issue
Step 2B
Appellant respectfully submits that the claims as a whole, including the functions performed therein, have not been analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. For example, Appellant respectfully submits that elements of independent claim 1 that have not been analyzed to determine whether they amount to significantly more than the exception include:
[Quotation of claim 1 omitted]
Accordingly, Appellant respectfully submits that the Non-Final Office Action does not contain any of the foregoing elements from The Berkheimer Memo needed to fully support a rejection under Step 2B of the Alice analysis. As such, Appellant respectfully submits that independent claims 1, 15, and 20 include additional elements which are not well-understood, routine, conventional activity. Appellant notes that according to The Berkheimer Memo, “to represent well-understood, routine, conventional activity, the additional elements must be widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” (Berkheimer Memo, Pages 4 and 5). Appellant respectfully submits that the above recited elements of independent claims 1, 15, and 20 are not widely prevalent or in common use in the relevant field. For example, the above recited elements of independent claims 1, 15, and 20 are not taught or suggested by the relevant prior art.
Examiner respectfully disagrees. Step 2B asks whether the additional elements are sufficient to amount to significantly more than the recited judicial exception. The Berkheimer Memo only requires that in order to conclude an additional element is well-understood, routine, conventional activity a factual basis as outlined by the Berkheimer Memo is required. Here, Appellant has alleged that the entire claim following the transition phrase requires the type of factual finding outlined in the Berkheimer Memo. The Berkheimer Memo cannot be extrapolated to conclude, as Appellant has concluded here, that a Step 2B requires a factual basis for concluding that each and every element of the claim is well-understood, routine, and conventional. As discussed in the Tenth Issue, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. Additional elements that recite a generic computer performing generic computer functions, that recite merely add the words “apply it,” that  recite extrasolution activity, or that recite a field of use do not require the factual findings outlined in the Berkheimer memo because the Berkheimer Memo applies to elements that recite well-understood, routine, and conventional elements. In the rejection dated September 01, 2020, Examiner has complied with Berkheimer by relying upon a citation to the specification (See Berkheimer Memo Section (III)(A)(1)) and a citation to one or more court decisions discussed in MPEP 2106.05(d)(II) (See Berkheimer Memo Section (III)(A)(2)) for those elements that do recite well-understood, routine, and conventional activity. 

Conclusion
For the above reasons, it is believed that the rejections should be sustained.

/SCOTT M TUNGATE/Examiner, Art Unit 3628                                                                                                                                                                                                        
Conferees:
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628      

/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628                                                                                                                                                                                                                                                                                                                                                                                                          
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.